Citation Nr: 0030587	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
operative residuals of left inguinal hernia and varicocele. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  When the 
case was before the Board in September 1999, it was remanded 
to the RO&IC for further development.  It was returned to the 
Board in October 2000.


REMAND

In a September 1999 remand, the Board requested that the 
RO&IC adjudicate the issue of entitlement to a total rating 
based on unemployability due to service-connected disability.  
However, this has not been done.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in December 1999.  The examiner recommended that 
the veteran be scheduled for an examination by a urologist in 
order to obtain a more definitive evaluation of the service-
connected post-operative residuals of left inguinal hernia 
and variocele.  The recommended examination by a urologist 
was not performed.  

The duty to assist a veteran in the development of facts 
pertinent to a claim includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In light of these circumstances, this case is REMANDED to the 
RO&IC for the following actions:

1.  The RO&IC should provide the veteran 
with the appropriate form to claim 
entitlement to a total rating based on 
unemployability due to service-connected 
disability, and request him to complete 
and return the form if he desires this 
benefit. 

2.  The RO&IC also should request that 
the veteran identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO&IC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide copies of such 
records.

4.  Then, the veteran should be provided 
a VA examination by a urologist for the 
purpose of determining the nature and 
extent of all impairment from his 
service-connected post-operative 
residuals of left inguinal hernia and 
varicocele.  All tests and studies deemed 
necessary should be performed and all 
clinical manifestations should be 
reported in detail.  Any objective 
evidence of pain and all functional loss 
due to pain should be described.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  
The claims file must be made available to 
and reviewed by the examiner. 

5.  Thereafter, the RO&IC should review 
the claims file and ensure that the above 
development action, including the 
requested examination and opinion, have 
been conducted and completed in full.  If 
any development is incomplete, the RO&IC 
should take appropriate corrective 
action.  In addition, the RO&IC should 
undertake any other actions required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

6.  Then, the RO&IC should readjudicate 
the claim for an evaluation in excess of 
10 percent for post-operative residuals 
of left inguinal hernia and varicocele.  
The RO&IC should consider Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO&IC 
should also adjudicate the claim of 
entitlement to a total rating based on 
unemployabiity due to service-connected 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO&IC. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO&IC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


